UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8078


JOSHUA BRENT MCCLARY,

                  Plaintiff – Appellant,

             v.

FOWLKES, Mrs., Nurse; CLARK, Mrs.,          Doctor;   C.   D.    DAVIS,
Capt.; J. MERRITT, Lt.; W. BEST,

                  Defendants – Appellees,

OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,

                  Party-in-Interest – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:07-cv-01080-LO-TCB)


Submitted:    June 8, 2009                      Decided:        July 2, 2009


Before WILKINSON and      NIEMEYER,   Circuit   Judges,    and     HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua Brent McClary, Appellant Pro Se.      William Wayne Muse,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
John Otto Easton, Virginia Margaret Sadler, JORDAN, COYNE &
SAVITS, LLP, Fairfax, Virginia; Lisa Ehrich, Jeff W. Rosen,
PENDER & COWARD, PC, Virginia Beach, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Joshua     Brent   McClary       appeals     the    district      court’s

order    granting    Defendants’    summary          judgment     motions     on   his

42 U.S.C. § 1983 (2006) claims against them.                     We have reviewed

the record and find no reversible error.                Accordingly, we affirm

the district court’s order.           McClary v. Fowlkes, No. 1:07-cv-

01080-LO-TCB (E.D. Va. filed Aug. 27, 2008; entered Aug. 28,

2008).     We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented        in   the    materials

before   the   court    and    argument      would    not   aid      the   decisional

process.

                                                                             AFFIRMED




                                         3